Citation Nr: 1730736	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral degenerative disc disease (DDD) L5-S1, strain, and myositis (low back disability).


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to March 1993.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, continued a 40 percent rating for a lumbosacral strain and myositis.

In addition to the lumbosacral strain and myositis, the RO, in a November 2016 rating decision, awarded service connection for lumbosacral DDD L5-S1 as a part of the service connected back disability, and continued the 40 percent rating for the low back disability.  The recharacterization of the service-connected back disability is reflected on the title page of this decision.


FINDINGS OF FACT

1.  During the entirety of the appeal period, the Veteran's degenerative disc disease, lumbosacral strain, and myositis have been manifested by flexion no worse than 40 degrees, pain on motion and during flare-ups, spasms, stiffness, and separately ratable left leg radiculopathy.  

2.  Unfavorable ankylosis of the entire thoracolumbar spine and/or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least six weeks during the past 12 months have not been demonstrated.


CONCLUSION OF LAW

During the entirety of the appeal period, the criteria for a disability rating in excess of 40 percent for a service-connected low back disability have not been met.  38 US.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Increased Rating Claim for a Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's service-connected low back disability is evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  The 40 percent rating has been in effect since May 1995, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b) (2016).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

A 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2016).

The General Rating formula provides for a 40 percent rating where there is forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V (2016).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension; and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2016).

In this case, VA treatment records reflect that the Veteran sought emergency treatment in September 2010 due to increased low back pain and limitation of motion for the last two weeks without improvement even after use of naproxen and flexeril.  

The Veteran filed the claim for increase in December 2010.  

Records from December 2010 to January 2011 reflect complaints of persistent back pain, joint pain or swelling, assessments of chronic back pain, and physical therapy.

A November 2010 private magnetic resonance imaging (MRI) of the lumbar spine revealed evidence of  degenerative spondylosis, diskogenic disk disease at L5-S1 with end plate degenerative changes, and bulging at L5-S1 posterolateral to the right with encroachment upon the exiting nerve root.  

She was afforded a VA compensation examination of the low back in January 2011.  She reported that her low back disability had gotten progressively worse since onset.  She also stated that she had severe weekly flare-ups that lasted for one to two days; were precipitated by dressing, prolonged walking, and standing; were alleviated with sitting and resting; and which caused difficulty when doing household chores or walking.  She reported decreased motion; stiffness; spasm; and spine pain that was severe, constant, and daily with radiation of pain into the left lower extremity.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness, although she reported numbness and paresthesias.  

Examination revealed normal posture, head position, and symmetry; an antalgic gait; no abnormal spinal curvatures; no thoracolumbar spine ankylosis; and bilateral spasm, pain with motion, and tenderness, which was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Active range of motion (ROM) consisted of flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees, with objective evidence of pain on active ROM and with repetitive motion.  There was no additional limitation of motion after repetitive use.  The diagnosis included lumbosacral strain and myositis.

She underwent an additional MRI of the lumbar spine in January 2012 at VA.  The MRI showed evidence of degenerative changes of the lumbar spine, specifically grade 1 retrolisthesis of L5 over S1, focal protrusion mildly narrowing the right neural foramen at L1-L2, mild disc bulge and facet arthropathy with minimal neural foraminal narrowing at L3-L4, disc bulge and bilateral facet arthropathy with mild bilateral neural foraminal narrowing at L4-L5, and disc bulge with mild bilateral neural foraminal narrowing at L5-S1.

VA treatment records from October 2011 to April 2013 reflect continued complaints of recurrent low back pain with irradiation to the left leg for one week, adequate muscle tone, no deformities; slow gait and decreased ROM; joint pain or swelling; and diagnoses of chronic low back pain.

The record contains two private emergency treatment records from March and April 2016.  The March report notes a diagnostic impression was sciatic pain for which she was prescribed medication.  The April report shows a diagnostic impression of lumbalgia for which she was again prescribed medication and discharged.  

More recently, in September 2016, she was afforded an additional back examination.  The examination report reflects that the Veteran had been diagnosed with lumbosacral strain/myositis, L5-S1; left leg radiculopathy; and DDD.  The Veteran reported constant back pain rated at 7 out of 10 that reach 10 out of 10 during flare-ups, during which time she was limited in dressing and driving.  She also noted that she was unable to bend her back. 

On examination, forward flexion of the thoracolumbar spine was to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees, with pain noted and causing functional loss at forward flexion and left lateral flexion.  There was objective evidence of localized tenderness or pain on palpation along the bilateral lumbar paravertebral muscles, and no evidence of pain with weight-bearing.  There was additional loss of ROM after repetitive use testing due to pain.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups, but noted that all musculoskeletal disorders present could potentially cause functional limitations during repetitive-use over a period of time.  Additionally, if pain, weakness, fatigability, or incoordination were present, the examiner stated that they could significantly limit functional ability during a flare-up.  The examiner also found left lumbar muscle spasm of the thoracolumbar spine, localized tenderness of the lumbar paravertebral muscles, and guarding of the lumbar paravertebral muscles, all of which did not result in abnormal gait or abnormal spinal contour.  The examiner also noted radiculopathy.  There was no evidence of muscle atrophy or ankylosis.  

Muscle strength and reflex testing of the lower extremities was normal.  Sensory testing revealed decreased sensation in the left lower leg/ankle and foot, and was otherwise normal.  There were no sensory deficits in the right lower extremity. Straight leg raising test was positive on the left.  Radicular signs and symptoms were not present in the right lower extremity.  The left lower extremity demonstrated severe intermittent pain, severe paresthesias/dysesthesias and moderate numbness.  The examiner indicated that the Veteran's left radiculopathy is mild in nature.  The examiner stated that the Veteran had IVDS, with no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran reported using a brace on her back on a regular basis.  

Based on a careful review of the applicable evidence, both lay and medical, the Board finds that a disability rating in excess of 40 percent for the Veteran's low back disability is not warranted for any portion of the appeal period.

As stated above, a low back disability may be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  In this case, there is no evidence of incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months to warrant a rating in excess of 40 percent under DC 5243.  The January 2011 VA examiner noted an incapacitating episode due to IVDS, presumably referring to the emergency treatment the Veteran received for back pain at VA in September 2010.  In this regard, the 2010 emergency room notes show that the Veteran reported low back pain for the past two weeks with increasing intensity.  She was prescribed medication for home, and received medication through injection at the hospital.  The Board recognizes this episode; however such evidence alone does not entitle the Veteran to a higher rating under the IVDS formula.  Moreover, the September 2016 VA examiner had an opportunity to review the claims file, to include both VA and private medical evidence, and determined that the Veteran had had no incapacitating episodes of IVDS in the prior year.  Thus, because there is no evidence that the Veteran had been prescribed bed rest by her physician due to IVDS for at least six weeks during any given 12 month period during the appeal period, the criteria for a higher and maximum 60 percent rating under DC 5243 have not been met.  38 C.F.R. § 4.71a.   A higher rating under the IVDS Formula is not warranted.  

Additionally, the General Rating Formula does not entitle the Veteran to a higher rating.  The medical evidence does not reflect that the Veteran, at any point in time, had unfavorable ankylosis of the entire thoracolumbar spine, which is necessary for a higher rating of 50 percent under the General Rating Formula.  Indeed, the Veteran has been able to flex her back, albeit with some limitation.  Ankylosis has not been demonstrated in the Veteran's medical records and the Veteran herself does not assert that her back is ankylosed.

The Board observes that the Veteran's range-of-motion findings alone warrant no more than a 20 percent rating under the General Rating Formula (i.e., forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees).  Therefore, it is apparent that the current 40 percent rating encompasses the functional impairment that the Veteran's back disability causes.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

Based on the foregoing reasons and bases, the Board concludes that a disability rating in excess of 40 percent is not warranted for any portion of the period on appeal.

In addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, a separate 20 percent rating for left radiculopathy has been in effect since October 2006 under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016).  Under such code, a 20 percent is warranted for moderate incomplete paralysis, a 40 percent is warranted for moderately severe incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy, and 80 percent rating is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2016).

Upon review, the Board finds that a separate rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy is not warranted.  The 2016 VA examiner described the Veteran's left radiculopathy as only mild in nature.  Although the current 20 percent rating was awarded for evidence of moderately severe radiculopathy, the Board will not disturb the current rating.  At any rate, as severe incomplete paralysis with marked muscular atrophy has not been demonstrated at any time during the appeal period, a separate rating higher than 20 percent under Diagnostic Code 8520 is not warranted.  

There is no evidence of any other associated neurologic impairment.  Right leg radiculopathy has not been shown.  The 2016 VA examiner affirmatively stated that radiculopathy of the right lower extremity is not shown.  Finally, there are no complaints or diagnoses referable to any associated bowel or bladder impairment.    

As such, the Board finds that the weight of the evidence is against a rating in excess of 40 percent for the Veteran's low back disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the Veteran reported during her VA examinations that she is gainfully employed as a window clerk with the U.S. Postal Service.  She reports the need to take resting breaks during work and needs assistance with lifting; notwithstanding, the Veteran does not assert the inability to maintain her current job.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred. 

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating in excess of 40 percent for lumbosacral degenerative disc disease (DDD) L5-S1, strain, and myositis is denied.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


